      Case 8-20-08051-ast          Doc 79    Filed 05/06/21     Entered 05/06/21 15:46:39




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

  In re:                                                                   Chapter11

  ORION HEALTHCORP, INC.                                                   Case No.18-71748 (AST)
  CONSTELLATION HEALTHCARE TECHNOLOGIES, INC.                              Case No.18-71749(AST)
  NEMS ACQUISITION, LLC                                                    Case No.18-71750 (AST)
  NORTHEAST MEDICAL SOLUTIONS, LLC                                         Case No.18-71751 (AST)
  NEMS WEST VIRGINIA, LLC                                                  Case No.18-71752 (AST)
  PHYSICIANS PRACTICE PLUS, LLC                                            Case No.18-71753 (AST)
  PHYSICIANS PRACTICE PLUS HOLDINGS, LLC                                   Case No.18-71754 (AST)
  MEDICAL BILLING SERVICES, INC.                                           Case No.18-71755 (AST)
  RAND MEDICAL BILLING, INC.                                               Case No.18-71756 (AST)
  RMI PHYSICIAN SERVICES CORPORATION                                       Case No.18-71757 (AST)
  WESTERN SKIES PRACTICE MANAGEMENT, INC.                                  Case No.18-71758 (AST)
  INTEGRATED PHYSICIAN SOLUTIONS, INC.                                     Case No.18-71759(AST)
  NYNM ACQUISITION, LLC                                                    Case No.18-71760 (AST)
  NORTHSTAR FHA, LLC                                                       Case No.18-71761 (AST)
  NORTHSTAR FIRST HEALTH, LLC                                              Case No.18-71762 (AST)
  VACHETTE BUSINESS SERVICES, LTD.                                         Case No.18-71763 (AST)
  MDRX MEDICAL BILLING, LLC                                                Case No.18-71764 (AST)
  VEGA MEDICAL PROFESSIONALS, LLC                                          Case No.18-71765 (AST)
  ALLEGIANCE CONSULTING ASSOCIATES, LLC                                    Case No.18-71766 (AST)
  ALLEGIANCE BILLING & CONSULTING, LLC                                     Case No.18-71767 (AST)
  PHOENIX HEALTH, LLC,                                                     Case No.18-71789(AST)
  NEW YORK NETWORK MANAGEMENT, L.L.C.                                      Case No.18-74545 (AST)
                           Debtors.                                        (Jointly Administered)

           STIPULATION AND AGREED ORDER IN RESOLUTION OF
           THE MOTION FOR ENTRY OF AN ORDER AUTHORIZING
      LIQUIDATING TRUSTEE TO ABANDON AND DISPOSE OF PERSONAL
   PROPERTY LOCATED AT 2 RIVER TERRACE, APARTMENT 12J, NEW YORK,
    NEW YORK PURSUANT TO BANKRUPTCY CODE SECTIONS 544(A) AND 363

           This Stipulation ("Stipulation") is entered into between Plaintiff Howard M. Ehrenberg in

his capacity as Liquidating Trustee of Orion Healthcorp, Inc., et al, (the "Trustee"), and Defendant,

2 River Terrace Apartment 12J, LLC ("Defendant") (the Trustee and the Defendant, collectively,

the "Parties") to the above- captioned adversary proceeding (the "Adversary Proceeding"), by and

through their undersigned counsel, in resolution of the motion as described herein presently pending

before the Court.
     Case 8-20-08051-ast        Doc 79     Filed 05/06/21     Entered 05/06/21 15:46:39




                                           RECITALS

       WHEREAS, Plaintiff is the duly appointed trustee under that certain Liquidating Trust

Agreement by and among Orion HealthCorp, Inc., Constellation Healthcare Technologies, Inc.

and certain of their affiliates. On February 26, 2019, the Honorable Alan S. Trust, United States

Bankruptcy Judge for the Eastern District of New York, entered an order (the "Confirmation

Order") [Docket No. 701] confirming the Debtors' Third Amended Joint Plan Of Liquidation

(the "Plan").

       WHEREAS, the Plan provides, among other things, for the formation of the Liquidating

Trust, appointment of the Liquidating Trustee, on the Effective Date (as that term is defined in

the Plan) and that the Liquidating Trustee shall have the authority and responsibility to, among

other things, receive, manage, invest, supervise, and protect the Liquidating Trust Assets,

including pursue all Causes of Action of the Debtor's Estates.

       WHEREAS, the Defendant is a limited liability corporation formed and operating in

accordance with the laws of the State of New York.

       WHEREAS, the Trustee filed an adversary proceeding, Case No. 20-08051 asserting

claims including against Defendant to avoid and recover alleged fraudulent transfers with respect

to the acquisition and transfer of title to the Condominium Unit located at 2 River Terrace,

Apartment 12J, New York, NY 10005 (the "Condominium Unit").

       WHEREAS, the United States Bankruptcy Court for the Eastern District of New York

(the "Bankruptcy Court") has jurisdiction over this adversary proceeding under the Bankruptcy

Code pursuant to 28 U.S.C. §§ 157(a) and 1334(a).

       WHEREAS this proceeding is a core proceeding within the meaning of 28 U.S.C.

§ 157(b) and the Bankruptcy Court may enter final orders for the matters contained herein.
        Case 8-20-08051-ast      Doc 79     Filed 05/06/21     Entered 05/06/21 15:46:39




          WHEREAS, venue in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409(a).

          WHEREAS, on March 19, 2021, Plaintiff filed the Motion Pursuant to Bankruptcy Code

Sections 544(a) and 363 For Entry ofan Order Authorizing Liquidating Trustee to Abandon and

Dispose ofPersonal Property Located at 2 River Terrace, Apartment 12J, New York, New York

[Docket No. 929] (the "Motion")

          WHEREAS, on April 6, 2021, Defendant filed its Opposition to Trustee 's Motion

Pursuant to Bankruptcy Code Sections 544(a) and 363 For Entry ofan Order Authorizing

Liquidating Trustee to Abandon and Dispose ofPersonal Property Located at 2 River Terrace,

Apartment l 2J, New York, New York [Docket No. 933].

          WHEREAS, the Trustee and Defendant have met and conferred in good faith to reach a

resolution regarding the timely removal of the personal property located in the Condominium

Unit.

          NOW, THEREFORE, in consideration of the foregoing, the Parties hereby agree and

stipulate as follows:

          1.     Defendant will remove the entirety of all personal property within the

Condominium Unit on May 28, 2021 (the "Move-Out-Date") in accordance with the provisions

herein.

          2.     Both Parties agree to have at least one representative present at the Condominium

Unit on the Move-Out-Date.

          3.     Defendant agrees to comply with the move out requirements including to provide

to the residential manager Kevin Holston of the Board of Managers of the Riverhouse One

Rockefeller Park Condominium (the "Board") and the property manager, Neil Duggan of

Douglas Elliman Property Management ("Elliman"), no later than May 14, 2021: ( a) a

certificate
      Case 8-20-08051-ast        Doc 79      Filed 05/06/21     Entered 05/06/21 15:46:39




of insurance from the moving company with Defendant, the Board, and Elliman listed as

additional insureds, with coverage not less than $1,000,000 (general liability), $1,000,000

(automotive), and minimum statutory limits for worker's compensation insurance, (b) a signed

indemnification agreement in a form acceptable to the Board addressing any potential damages

associated with the Move-Out, (c) a $100 move-out fee, and (d) a $1,000 move-out deposit made

payable to the Board expressly to cover damage to the building which deposit is fully refundable.

       4.       Plaintiff agrees to provide to the Board and Elliman a signed indemnification

agreement in a form acceptable to the Board addressing any potential damages associated with

the Move-Out.

        5.      The Parties will act in good faith to facilitate compliance with the move-out

requirements should any issue(s) arise.

        6.      Should the Defendant not remove the personal property on May 28, 2021, or a

date prior thereto based on the agreement and consent of the Residential Board, the Parties agree

that any personal property remaining in the Condominium Unit after May 28, 2021, is deemed

abandoned and can be donated, sold or disposed of by the Plaintiff in his business judgment.

        7.      The Bankruptcy Court shall retain exclusive jurisdiction to hear and finally

determine all disputes arising from or related to this Stipulation, including the performance of

the Parties' obligations hereunder and the interpretation of this Stipulation. The Parties each

consent to the Bankruptcy Court hearing and finally determining all such disputes. Further, the

Parties each agree to waive their respective rights to (a) any trial Gury or otherwise) in an action,

proceeding, or counterclaim brought by or on behalf of the Parties hereto with respect to any

such dispute; (b) appeal, or (c) otherwise attempt to set aside or attack the Stipulation and Order.
      Case 8-20-08051-ast        Doc 79     Filed 05/06/21      Entered 05/06/21 15:46:39




        8.      The Parties acknowledge that they have each carefully read and understood this

Stipulation in its entirety, and have had the opportunity to seek advice from legal counsel of their

own choosing prior to executing the Stipulation.

        9.      Each Paity and signatory to this Stipulation represents and warrants to each other

Party that such Paity or signatory has full power, authority, and legal right and has obtained all

approvals and consents necessary to execute, deliver, and perform all actions required under this

Stipulation and, where applicable, has obtained all authority, approvals, and consents necessary

to act on behalf of another Party to execute, deliver, and perform all actions required under this

Stipulation.

        10.     This Stipulation may be executed in any number of counterparts, each of which

when so executed shall be deemed to be an original and all of which taken together shall

constitute one and the same Stipulation. Delivery of a signature page to this Stipulation by

facsimile or other electronic means shall be effective as delivery of the original signature page

to this Stipulation.



 Dated: May 3, 2021                              PACHULSKI STANG ZIEHL & JONES LLP
                                                 Attorneys for Plaintiff Howard M. Ehrenberg, in
                                                                     ·
                                                 his capa ·              ting Trustee of Orion
                                                 Health or


                                                 llan D.
                                                 Jeffery P.    an, Esq. (admitted pro hac vice)
                                                 780 Third Avenue, 34th Floor
                                                 New York, NY 10017
                                                 Tel: (212) 561-7700
                                                 Email: ischarf@pszjlaw.com
                                                         jnolan@pszjlaw.com
   Case 8-20-08051-ast     Doc 79   Filed 05/06/21   Entered 05/06/21 15:46:39




Dated: May 3, 2021                      PARLATORE LAW GROUP


                                        Isl Maryam N Hadden
                                        Maryam N. Hadden
                                        One World Trade Center
                                        Suite 8500
                                        New York, NY 10007
                                        Telephone: (646)846-6382
                                        Email: Maryam.hadden@parlatorelawgroup.com
     SO ORDERED:




                                                   ____________________________
Dated: May 6, 2021                                           Alan S. Trust
       Central Islip, New York                   Chief United States Bankruptcy Judge

                                        6
